Citation Nr: 0208835	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO rating decision 
that confirmed a previously assigned 10 percent rating for 
PTSD.  Thereafter, during the pendency of the veteran's 
appeal, a 50 percent rating was granted.  This was done by a 
June 2000 rating decision.


REMAND

A review of the veteran's claims file reveals that, due to an 
outstanding hearing request, this matter is not ready for 
appellate disposition.  On a VA Form 9 (Appeal to Board of 
Veterans' Appeals) which was received at the RO in July 1999, 
the veteran requested a personal hearing at the RO before a 
member of the Board.  A review of the claims folder indicates 
that the veteran has not been afforded such a hearing.

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity to 
present testimony at the requested hearing, a remand is 
required.  38 U.S.C.A. § 7107(b) (West Supp. 2002); 38 C.F.R. 
§ 20.700(a) (2001).  Therefore, in light of the foregoing and 
to ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO at the next available opportunity.  
The claims folders should be made 
available to the veteran and his 
representative so that they may prepare 
for the hearing.  They should be notified 
of the date and time of the hearing.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folders 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

